BOYD, Justice,
dissenting.
I respectfully dissent to the majority decision to deny Payton’s petition for a writ of certiorari. I believe the decision of the District Court of Appeal, First District, reported at 336 So.2d 672, affirming the conviction of petitioner conflicts with Chaffin v. State, 204 So.2d 22 (Fla. 1st DCA 1967); Johnson v. State, 118 So.2d 806 (Fla. 2d DCA 1960); O’Bryan v. State, 324 So.2d 713 (Fla. 1st DCA 1976) and Hollis v. State, 27 Fla. 387, 9 So. 67 (1891). Those cases hold that appellate courts should reverse convictions for rape whenever the evidence is obviously insufficient to support conviction.
HATCHETT, J., concurs.